                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   DILLON MALIN,                                   )
                                                     )            4:19-cv-07788-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   UBER TECHNOLOGIES, INC., AND                    )   (CIVIL LOCAL RULE 11-3)
     CHECKR, INC.                                    )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Lauren KW Brennan                     , an active member in good standing of the bar of
 9    Pennsylvania                 , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Dillon Malin, Plaintiff                      in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Erika A. Heath                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1600 Market Street, Suite 2510                      369 Pine Street, Suite 410
      Philadelphia, PA 19103                              San Francisco, CA 94104
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (215) 735-8600                                      (415) 433-0333
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    lbrennan@consumerlawfirm.com                        erika@duckworthpeters.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 316461       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/04/20                                               Lauren KW Brennan
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Lauren KW Brennan                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to
                                                           o the party.

28   Dated: 2/5/2020
                                                               UNITED
                                                               UNITE
                                                                   ED STATES DISTRICT JUDGE October
                                                                                            Occto
                                                                                            O  t ber 2012

     PRO HAC VICE APPLICATION & ORDER
